Citation Nr: 9929752	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
September 1971.

By decision of May 1987, the RO denied service connection for 
PTSD.  The veteran did not thereafter submit a timely 
substantive appeal and the decision became final.  The 
veteran subsequently attempted to reopen his claim of service 
connection for PTSD.  By decision of January 1996, the Board 
of Veterans' Appeals (Board) found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for PTSD.

This matter now comes before the Board on appeal from a May 
1997 rating decision in which the RO found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for PTSD.  The veteran appealed and 
requested a hearing before a member of the Board.  By 
statement of July 1999, the veteran indicated that he would 
not be appearing for his scheduled hearing in August 1999.

The Board notes that, in the January 1996 Board decision, the 
RO was directed to adjudicate the issue of whether new and 
material evidence had been submitted by the veteran to reopen 
a claim of service connection for schizophrenia based on his 
hearing testimony.  As noted in a supplemental statement of 
the case (SSOC) dated in September 1997, the RO found that 
new and material evidence had not been submitted to reopen a 
prior final decision which had denied service connection for 
schizophrenia.  The veteran was notified of this action by 
letter of September 4, 1997, which also advised him that he 
must file a substantive appeal with respect to all newly 
addressed issues contained in the supplemental statement of 
the case within 60 days in order to perfect the appeal of any 
new issue.  The veteran did not thereafter file a substantive 
appeal on the issue of whether new and material evidence had 
been submitted to reopen a claim of service connection for 
schizophrenia.  38 C.F.R. § 20.302 (1999).  As a result, that 
issue is not before the Board.  Id.  



FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 1987 
rating decision; the veteran failed to file a timely 
substantive appeal and the rating action became final.

2.  In a January 1996 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for PTSD.

3.  Evidence received since the January 1996 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.


CONCLUSION OF LAW

The veteran's claim of service connection for PTSD has not 
been reopened by the submission of new and material evidence 
following a January 1996 final Board denial.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); 38 U.S.C.A. § 5108.  In 
this case, the Board denied an application to reopen a claim 
of service connection for PTSD in January 1996.  
Consequently, in order to reopen the previously denied claim, 
there must be added to the record new and material evidence 
which is evidence that bears directly 

and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
addressing claims to reopen.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the new Elkins test, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

As noted above, "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
making this determination, the Board is required to review 
all of the evidence submitted by an appellant since the last 
final denial of a claim on any basis, to include decisions by 
the RO or the Board which had refused to reopen a previously 
disallowed claim because of a lack of new and material 
evidence.  Evans v. Brown, 9 Vet. App. 273 (1996).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the January 1996 Board decision.


The veteran's service personnel records were received and 
reflect that the veteran participated in four separate 
campaigns while serving in Vietnam.  (The veteran's DD-214 
does not show that the veteran received any awards or 
decorations for engaging in combat with the enemy.)  VA 
outpatient treatment records were also received which show 
treatment for schizophrenia from 1987 through 1997.  The 
veteran has participated in family and individual therapy 
sessions.  Although his own recited history of having had 
PTSD was noted on occasion, such as in February 1996 and 
September 1997, no diagnosis of PTSD was contained in the 
records.

By letter of August 1997, a staff psychiatrist at the 
Philadelphia, Pennsylvania VA Medical Center (VAMC) noted 
that the veteran had been followed for paranoid 
schizophrenia.  The veteran was found to be chronically 
detached from the world even as he was continuing to 
participate in an ongoing treatment program at the VA 
facility.

In sum, review of the aforementioned evidence reveals 
information regarding current diagnosis and treatment for a 
psychiatric disorder other than PTSD; there is no medical 
evidence of his having PTSD.

The evidence available when the Board considered the 
veteran's claim in 1996 showed treatment for schizophrenia as 
early as 1973; there was no evidence of PTSD.  The evidence 
received since the January 1996 Board decision is new, 
because it was not previously of record.  However, it is not 
material.  In short, it tends to prove nothing that was not 
already demonstrated previously.  The new evidence merely 
documents the veteran's continued treatment for the psychosis 
about which VA was aware in January 1996.  As before, there 
is no evidence of a diagnosis of PTSD.  Consequently, the 
newly received evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Against this background, there is no basis to reopen the 
claim of entitlement to service connection for PTSD.


ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD has not been submitted, the appeal is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

